            Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF VERMONT                              2021 JAN 12 PH 3: 11

TYLER BAKER, and                                )                                      ~\
ERICA BAKER,                                    )                                5yofp;;·;v
                                                                                     - ~
                                                )                                           C:_EFK
       Plaintiffs,                              )
                                                )
       v.                                       )       Case No.   J :J / -    CV -     L/
                                                )
PROCOLLECT, INC.,                               )
                                                )
       Defendant.                               )

                                 PLAINTIFFS' COMPLAINT

       Plaintiffs, TYLER BAKER and ERICA BAKER ("Tyler" or "Erica" respectively and

"Plaintiffs" collectively), by and through their attorneys, allege the following against Defendant,

PROCOLLECT, INC. ("Defendant"):

                                       INTRODUCTION

   1. Count I of Plaintiffs' Complaint is based on the Fair Debt Collection Practices Act,

       15 U.S.C. § 1692, et seq. ("FDCPA").

   2. Count II of Plaintiffs' Complaint is based on the Vermont Consumer Fraud Act, VT. STAT.

       tit. 9, § 2451, et seq. ("VCFA") and the accompanying Vermont Attorney General

       Consumer Protection Rules, C.P. 104.01-104.07 ("C.P.").

                                JURISDICTION AND VENUE

   3. This court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. § 1692k

       (FDCPA).

   4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such

       actions may be brought and heard before "any appropriate United States district court

       without regard to the amount in controversy."
      Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 2 of 9




5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claim contained

   within because it is so related to the claim in the action within such original jurisdiction

   that it forms part of the same case or controversy.

6. Venue and personal jurisdiction in this district are proper because Defendant does or

   transacts business within this district, and a material portion of the events at issue occurred

   in this district.

                                          PARTIES

7. Plaintiffs are natural persons residing in the Town of Underhill, Chittenden County, State

   of Vermont.

8. Plaintiffs are consumers as that term is defined by the FDCPA and VCFA.

9. Plaintiffs allegedly owe a debt as that term is defined by the FDCPA and C.P.

10. A transaction for goods or services gave rise to the alleged debt.

11. Defendant is a debt collector as that term is defined by the FDCPA and C.P.

12. Within the last year, Defendant attempted to collect a consumer debt from Plaintiffs.

13. Defendant is a Texas business corporation and national debt collection agency

   headquartered in the City of Dallas, Dallas County, State of Texas.

14. Defendant's business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

15. When an unpaid, outstanding account is placed with Defendant it is assigned a reference

   number.

16. The principal purpose of Defendant's business is the collection of debts allegedly owed to

   third parties.

17. Defendant regularly collects, or attempts to collect, debts allegedly owed to third parties.

                                              2
      Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 3 of 9




18. During the course ofits attempts to collect debts allegedly owed to third parties, Defendant

   sends to alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

19. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                              FACTUAL ALLEGATIONS

20. Defendant is attempting to collect a consumer debt from Plaintiffs, allegedly owed by

   Plaintiffs arising from unpaid rent to Bridle Creek apartments, which Defendant assigned

   the file number, 511260012401028.

21. The alleged debt at issue arises from transactions for personal, family, and household

   purposes.

22. Plaintiffs do not owe the alleged debt.

23. In or around February 2020, Defendant began placing collection calls to Plaintiff, Tyler

    on his cellular telephone at 802-238-2723 in an attempt to collect the alleged debt.

24. In or around February 2020, Defendant began placing collection calls to Plaintiff, Erica

    on her cellular telephone at 802-730-2435 in an attempt to collect the alleged debt.

25. On or about March 4, 2020, Plaintiff, Tyler returned one of Defendant's collection calls

    and spoke to Defendant's collector, who identified himself as Mr. West.

26. During the above-referenced telephone conversation:

       a. Plaintiff, Tyler disputed that Plaintiffs owe the alleged debt; and

        b. Plaintiff, Tyler told Mr. West that Plaintiff, Tyler and Plaintiff, Erica do not want

           to be called by Defendant again; and

                                              3
     Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 4 of 9




       c. Mr. West told Plaintiff, Tyler that Defendant would continue to call Plaintiffs

           because it was Defendant's right to do so.

27. Despite Plaintiffs telling Defendant to stop calling Plaintiffs, and disputing the alleged

   debt, Defendant continued to call Plaintiffs unabated.

28. Despite Plaintiffs not owing the alleged debt, Defendant continues to erroneously verify

   the alleged debt as accurate with the credit bureaus.

29. Defendant's above-referenced actions were an attempt to coerce Plaintiff into payment of

   the alleged debt.

30. Defendant's actions unjustly condemned and vilified Plaintiffs for their non-payment of

   the alleged debt.

31. Defendant's statements and actions produced an unpleasant and/or hostile situation

   between Defendant and Plaintiffs.

32. Defendant's actions caused Plaintiffs mental distress.

33. Defendant's above-referenced conduct further affected Plaintiffs in a personal and

   individualized way by causing Plaintiffs to experience anger, stress, worry, frustration,

   embarrassment, and emotional distress.

                         COUNTI
DEFENDANT VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

34. Plaintiffs fully incorporate and re-allege paragraphs 1 through 33 as if fully set forth herein

   under Count I of Plaintiffs' Complaint.

35. Defendant violated the FDCPA based on the following:

       a. Defendant violated § 1692d of the FDCPA by engaging in conduct that the natural

           consequence of which was to harass, oppress, and abuse in connection with the

           collection of an alleged debt when Defendant employed such debt collection tactics
                                              4
Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 5 of 9



      in an attempt to collect the alleged debt;

 b. Defendant further violated § 1692d of the FDCPA when Defendant continued to

      call Plaintiffs after Plaintiffs told Defendant to stop calling Plaintiffs;

 c. Defendant violated § 1692d(5) of the FDCPA by causing a telephone to ring or

      engaging any person in telephone conversation repeatedly or continuously with

      intent to annoy, abuse, or harass any person at the called number when Defendant

      continued to call Plaintiffs after Plaintiffs told Defendant to stop calling Plaintiffs;

 d. Defendant violated § 1692e of the FDCPA by its use of any false, deceptive, or

      misleading representation or means in connection with the collection of any debt

      when Defendant engaged in, at least, the following discrete violations of§ 1692e;

 e. Defendant violated§ 1692e(2)(A) of the FDCPA by its false representation of the

      character and legal status of any debt when Defendant attempted to collect a debt

      from Plaintiffs that Plaintiffs disputed owing;

 a. Defendant violated § 1692e(8) of the FDCPA by communicating to any person

      credit information which is known or which should be known to be false when

      Defendant reported the alleged debt to the credit bureaus despite Plaintiffs' dispute

      of the alleged debt and Plaintiffs not owing the alleged debt;

 f.   Defendant violated § 1692e(l 0) of the FDCPA by using any false representation

      or deceptive means to collect or attempt to collect any debt when Defendant

      engaged in, at least, all of the other discrete violations of§ 1692e alleged herein;

 g. Defendant further violated§ 1692e(l0) of the FDCPA when Defendant's collector,

      Mr. West, made the false, deceptive, and misleading representation that Defendant

      had the right to continue to call Plaintiffs-despite Plaintiffs requesting that

                                          5
         Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 6 of 9




               Defendant stop calling Plaintiffs;

          h. Defendant violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiffs' oral

               dispute of the validity of the alleged debt and continuing to assume the validity of

               the alleged debt when Defendant employed coercive and harassing tactics in its

               attempts to collect the alleged debt despite Plaintiffs' dispute of the alleged debt;

          1.   Defendant violated § 1692g(b) of the FDCPA by engaging in collection activities

               and communication that overshadowed or was inconsistent with the disclosure of

               the consumer's right to dispute the debt when Defendant ignored Plaintiffs' oral

               dispute of the alleged debt and employed coercive and harassing tactics in its

               attempts to collect the alleged debt despite Plaintiffs dispute of the alleged debt;

               and

          J.   Defendant violated § l 692f of the FDCPA by using unfair or unconscionable

               means in connection with the collection of an alleged debt when Defendant

               engaged in all the misconduct alleged herein.

       WHEREFORE, Plaintiffs, TYLER BAKER and ERICA BAKER, respectfully request

judgment be entered against Defendant, PROCOLLECT, INC., for the following:

   36. Statutory damages of $1,000.00 pursuant to the Fair Debt Collection Practices Act, 15

       U.S.C. § 1692k;

   37. Costs and reasonable attorneys' fees pursuant to the Fair Debt Collection Practices Act,

       15 U.S.C. § 1692k; and

   38. Any other relief that this Honorable Court deems appropriate.




                                                    6
     Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 7 of 9



                         COUNT II
DEFENDANT VIOLATED THE VERMONT CONSUMER FRAUD ACT AND THE
   VERMONT ATTORNEY GENERAL CONSUMER PROTECTION RULES

39. Plaintiffs fully incorporates and re-allege paragraphs 1 through 33 as if fully set forth herein

   under Count II of Plaintiffs' Complaint.

40. Defendant violated the VCF A based on the following:

       a. Defendant violated C.P. 104.0l(c) by its false accusations made to another person,

            including any credit reporting agency, or the threat to so falsely accuse, that a

            consumer is willfully refusing to pay a just debt, when Defendant reported the

            alleged debt to the credit bureaus despite Plaintiffs' dispute of the alleged debt and

            Plaintiffs not owing the alleged debt;

        b. Defendant violated C.P. 104.02 by engagmg in conduct that the natural

            consequence of which was to harass, oppress, and abuse in connection with the

            collection of an alleged debt, arising out of a consumer transaction constitutes an

            unfair trade act and practice in commerce under 9 V.S.A. 2453(a), when Defendant

            employed such debt collection tactics in an attempt to collect the alleged debt;

        c. Defendant further violated C.P. 104.02 when Defendant continued to call Plaintiffs

            after Plaintiffs told Defendant to stop calling Plaintiffs;

        d. Defendant violated C.P. 104.02(d) by causing a telephone to ring or engaging any

            person in telephone conversation with such frequency as to be unreasonable or to

            constitute a harassment to the person under the circumstances, or at times known

            to be times other than normal waking hours of the person, when Defendant

            continued to call Plaintiffs after Plaintiffs told Defendant to stop calling Plaintiffs;

        e. Defendant violated C.P. 104.04 by its use of any false, fraudulent, deceptive, or

                                               7
     Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 8 of 9



            misleading representation or means to collect or attempt to collect any debt arising

            out of a consumer transaction or to obtain information concerning debtors

            constitutes an unfair and deceptive trade act and practice in commerce under

            9 V.S.A. Section 2453(a), when Defendant engaged in, at least, the following

            discrete violations of C.P. 104.04;

       f.   Defendant violated C.P. 104.04(e) by its false representations, or any

            representation which tends to create in the mind of the ordinary debtor a false,

            impression, of the character, extent or amount of a claim against a debtor, or of its

            status in any legal proceeding, when Defendant attempted to collect a debt from

            Plaintiffs that Plaintiffs disputed owing;

       g. Defendant further violated C.P. 104.04 when Defendant's collector, Mr. West,

            made the false, deceptive, and misleading representation that Defendant had the

            right to continue to call Plaintiffs--despite Plaintiffs requesting that Defendant

            stop calling Plaintiffs; and

       h. Defendant violated C.P. 104.05 ofby its use of any unfair or unconscionable means

            to collect or attempt to collect any debt arising out of a consumer transaction

            constitutes an unfair trade act and practice in commerce under 9 V.S.A. Section

            2453(a) when Defendant engaged in all the misconduct alleged herein.

41. Defendant's foregoing acts or omissions violated the VCF A as they are also deceptive acts

   or practices in commerce, which the VCF A has declared unlawful.

42. Defendant, by its employee/agent, Mr. West, acted with malice, ill will, or wantonly in

   disregard of Plaintiffs' rights.

43. Plaintiffs sustained damages and/or injury as a result of Defendant's misconduct.

                                               8
         Case 2:21-cv-00004-jmc Document 1 Filed 01/12/21 Page 9 of 9




       WHEREFORE, Plaintiffs, TYLER BAKER and ERICA BAKER, respectfully request

judgment be entered against Defendant, PROCOLLECT, INC., for the following:

   44. Damages pursuant to§ 2461(b) of the VCFA;

   45. Exemplary damages pursuant to§ 2461(b) of the VCFA;

   46. Costs and reasonable attorneys' fees pursuant to§ 2461(b) of the VCFA; and

   47. Any other relief that this Honorable Court deems appropriate.

DATED: January 6, 2021



                                             oshua Martin, Vermont Bar No. 4713
                                            38 N. Main St. #189
                                            Saint Albans, VT 05478
                                            (802) 233-2545
                                            greenmountainlegal@gmail.com,
                                            Attorney for Plaintiffs




                                               9
